        Case 6:21-cv-00474-AA    Document 82    Filed 08/26/21   Page 1 of 6




KRISTEN K. WAGGONER,                   DAVID A. CORTMAN*
OR Bar No. 067077                      GA Bar No. 188810
Lead Counsel                           ALLIANCE DEFENDING FREEDOM
                                       1000 Hurricane Shoals Rd. NE
RYAN J. TUCKER*                        Suite D-1100
AZ Bar No. 034382                      Lawrenceville, GA 30043
MARK A. LIPPELMANN*                    Telephone: (770) 339-0774
AZ BAR No. 036553                      dcortman@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street                   *Admitted pro hac vice
Scottsdale, AZ 85260
Telephone: (480) 444-0020              Attorneys for Proposed Intervenors
kwaggoner@ADFlegal.org
rtucker@ADFlegal.org
mlippelmann@ADFlegal.org




                        UNITED STATES DISTRICT COURT

                             DISTRICT OF OREGON

                                EUGENE DIVISION


ELIZABETH HUNTER, et al.,
                                           Case No. 6:21-cv-00474-AA

                         Plaintiffs,
                                           THE RELIGIOUS SCHOOLS’
                   v.                      NUNC PRO TUNC MOTION FOR
                                           LEAVE TO FILE MOTION TO
U.S. DEPARTMENT OF EDUCATION,              DISMISS THE FIRST AMENDED
et al.,                                    CLASS COMPLAINT AND
                                           OPPOSITION TO PLAINTIFFS’
                                           MOTION FOR TEMPORARY
                         Defendants,       RESTRAINING ORDER AND
                                           ORDER TO SHOW CAUSE WHY
WESTERN BAPTIST COLLEGE d/b/a              PRELIMINARY INJUNCTION
CORBAN UNIVERSITY; WILLIAM                 SHOULD NOT ENTER
JESSUP UNIVERSITY; PHOENIX
SEMINARY,

       [Proposed] Defendant-Intervenors.




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                      1
        Case 6:21-cv-00474-AA     Document 82     Filed 08/26/21   Page 2 of 6




                              MOTION FOR LEAVE

      Proposed Defendant-Intervenors Corban University (“Corban”), William

Jessup University (“Jessup”), and Phoenix Seminary (together, “Religious Schools”)

move for leave to file their Motion to Dismiss Plaintiffs’ First Amended Complaint

(ECF 35) and to file a response in opposition to Plaintiffs’ Motion for Temporary

Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not

Enter (“TRO”) (ECF 44). Pursuant to Local Civil Rule 7-1(a), counsel for the Religious

Schools made a good faith effort through a telephone conference to resolve the dispute

but were unable to do so. Plaintiffs oppose this motion. Defendants continue to oppose

the proposed intervenors’ motions to intervene. See generally Defs.’ Am. Opp. To

Mots. To Intervene, Doc. 37. Defendants take no position on the Religious Schools’

nunc pro tunc motion for leave to file, or their underlying motion to dismiss.

                                    ARGUMENT

      The Religious Schools have already filed their Proposed Motion to Dismiss the

First Amended Class Complaint (ECF No. 54) and their Proposed Response in

Opposition to Plaintiffs’ TRO motion (ECF No. 55). Plaintiffs filed a motion to strike

these filings because the Court has not yet ruled on the Religious Schools’ motion to

intervene. (ECF No. 72). As explained in the Religious Schools’ response to the motion

to strike (ECF No. 81), Plaintiffs’ motion should be denied because the Religious

Schools’ proposed filings were not only proper, but required by law.

      But to prevent delay and to avoid any potential prejudice, the Religious Schools

respectfully move for leave to file nunc pro tunc their Proposed Motion to Dismiss

First Amended Complaint and Memorandum in Support (ECF No. 54) and Opposition

to Plaintiffs’ Motion for a Temporary Restraining Order and Order to Show Cause

Why Preliminary Injunction Should Not Enter (ECF No. 55).




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                           2
        Case 6:21-cv-00474-AA     Document 82    Filed 08/26/21   Page 3 of 6




      Every court has the inherent authority to “control the disposition of the causes

on its docket with economy of time and effort.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). Here, the consideration of judicial economy and litigants’ effort weighs

heavily in favor of granting this motion. Because the Religious Schools’ proposed

filings were synched to the existing Defendants filing deadlines, the proposed filings

avoid any potential delay related to intervention. The Court should moot this motion

as well as Plaintiffs’ motion to strike by granting the Religious Schools’ pending

Motion to Intervene. Otherwise, granting the Religious Schools retroactive leave to

file nunc pro tunc their proposed filings (ECF Nos. 54 and 55) is the most efficient

course of action.

                                  CONCLUSION

      The Court should grant the Religious Schools’ Motion to Intervene and should

deny Plaintiffs’ Motion to Strike. In the alternative, the Court should grant the

Schools retroactive leave to file nunc pro tunc their already filed Motion to Dismiss

and Opposition to Plaintiffs’ TRO Motion.




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                           3
        Case 6:21-cv-00474-AA    Document 82    Filed 08/26/21   Page 4 of 6




      Respectfully submitted this 26th day of August 2021.
                                          s/ Mark Lippelmann
DAVID A. CORTMAN*                         KRISTEN K. WAGGONER,
GA Bar No. 188810                         OR Bar No. 067077
ALLIANCE DEFENDING FREEDOM                Lead Counsel
1000 Hurricane Shoals Rd. NE
Suite D-1100                              RYAN J. TUCKER*
Lawrenceville, GA 30043                   AZ Bar No. 034382
Telephone: (770) 339-0774                 MARK A. LIPPELMANN*
dcortman@ADFlegal.org                     AZ BAR No. 036553
                                          ALLIANCE DEFENDING FREEDOM
                                          15100 N. 90th Street
                                          Scottsdale, AZ 85260
                                          Telephone: (480) 444-0020
*Admitted pro hac vice                    kwaggoner@ADFlegal.org
                                          rtucker@ADFlegal.org
                                          mlippelmann@ADFlegal.org




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                      4
        Case 6:21-cv-00474-AA      Document 82    Filed 08/26/21   Page 5 of 6




                        CERTIFICATE OF COMPLIANCE
      This memorandum complies with the applicable word-count limitation under

LR 7-2(b), 26-3(b), or 54-3(e) because it contains 459 words, including headings,

footnotes, and quotations, but excluding the caption, table of contents, table of cases

and authorities, signature block, exhibits, and any certificates of counsel.


                                            s/ Mark A. Lippelmann
                                            MARK A. LIPPELMANN*
                                            AZ BAR NO. 036553
                                            ALLIANCE DEFENDING FREEDOM
                                            15100 N. 90TH STREET
                                            SCOTTSDALE, AZ 85260
                                            TELEPHONE: (480) 444-0020
                                            mlippelmann@ADFlegal.org

                                            Attorneys for Proposed Intervenor-
                                            Defendants




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                            5
        Case 6:21-cv-00474-AA      Document 82   Filed 08/26/21   Page 6 of 6




                              CERTIFICATE OF SERVICE
      I hereby certify that on August 26, 2021, the foregoing was served via CM/ECF

on counsel for all parties.


                                           s/ Mark A. Lippelmann
                                           MARK A. LIPPELMANN*
                                           AZ BAR NO. 036553
                                           ALLIANCE DEFENDING FREEDOM
                                           15100 N. 90TH STREET
                                           SCOTTSDALE, AZ 85260
                                           TELEPHONE: (480) 444-0020
                                           mlippelmann@ADFlegal.org

                                           Attorneys for Proposed Intervenor-
                                           Defendants




Religious Schools’ Nanc Pro Tunc Motion for Leave to File                        6
